IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40742
                           Summary Calendar


AUDWIN JACOBS,

                                      Plaintiff-Appellant,

versus

PORT NECHES POLICE DEPARTMENT, ET AL.,

                                      Defendants,

CITY OF PORT ARTHUR TEXAS; JEFFERSON COUNTY, TEXAS

                                      Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:94-CV-767
                        - - - - - - - - - -

                            August 17, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Audwin Jacobs appeals the district court’s grant of summary

judgment in favor of Jefferson County in his 42 U.S.C. § 1983

civil rights lawsuit alleging malicious prosecution in favor of

Jefferson County.    Jacobs does not brief any argument in

connection with the district court’s judgment in favor of the

City of Port Arthur and other defendants and those claims are

therefore waived.     See Yohey v. Collins, 985 F.2d 222, 224-25

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40742
                                -2-

(5th Cir. 1993)(arguments not briefed on appeal are abandoned);

Fed. R. App. P. 28(a).

     Jacobs has failed to provide competent summary judgment

evidence that an official custom or policy or the ratification of

an unofficial custom or policy led to his alleged malicious

prosecution.   See Monell v. Dep’t. of Soc. Servs. of City of New

York, 436 U.S. 658, 694 (1978);     Scott v. Moore, 114 F.3d 51, 54

(5th Cir. 1997).   The competent summary-judgment evidence

demonstrates that there was no official policy or custom of

malicious prosecution during the time in question so this claim

fails.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

     Jacobs has failed to demonstrate any error in connection

with the district court’s judgment.    Accordingly, it is AFFIRMED.

Jacobs’ motion to dismiss the City of Port Arthur and other

defendants is DENIED as moot.     See Yohey 985 F.2d at 224-25.

     AFFIRMED; MOTION DENIED AS MOOT.